United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5196                                                September Term, 2022
                                                                    1:22-cv-00966-UNA
                                                      Filed On: December 13, 2022
Evangelistic Chaplain Uni'que Godson,

              Appellant

       v.

Veterans Administration, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas and Walker, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, the motions to
appoint counsel, and the motion for a cease and desist order, which the court construes
as requesting injunctive relief, it is

      ORDERED that the motions for appointment of counsel be denied. In civil
cases, appellants are not entitled to appointment of counsel when they have not
demonstrated sufficient likelihood of success on the merits. It is

      FURTHER ORDERED that the motion for a cease and desist order be denied.
Appellant has not identified any basis for injunctive relief. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s order filed May
16, 2022, be affirmed. Appellant has not raised any argument regarding the merits of
the district court’s dismissal and thus has forfeited any such challenge. See United
States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497 (D.C. Cir. 2004). In any
event, this court lacks jurisdiction over claims affecting the provision of veterans’
benefits. Price v. United States, 228 F.3d 420, 421 (D.C. Cir. 2000). Additionally,
sovereign immunity bars claims against the U.S. Postal Service in the absence of a
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5196                                                September Term, 2022

waiver, Dolan v. U.S. Postal Serv., 546 U.S. 481, 484 (2006), and appellant has not
shown any applicable waiver of sovereign immunity.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2